This case was tried in the county court of Jackson county on November 3, 1911. Judgment was rendered for defendant in error, Eugene Roberts. A motion for a new trial was duly filed and overruled on November 8, 1911. Petition in error and case-made was not filed in this court until May 14, 1912. Counsel for defendant in error filed motion to dismiss because proceeding in error was not commenced in this court within six months from the rendition of the judgment or final order complained of. In view of the provisions of chapter 18, p. 35, Sess. Laws 1910-11, wherein it is provided that all proceedings in error for reversing, vacating, or modifying judgments or final orders shall be commenced within six months from the rendition of the judgment or final order complained of, the motion must be sustained. Gaskin v. Cleveland Woolen Mills, 38 Okla. 229,132 P. 821.